Summary of Evans Excels Plan

Named Executive Officer Participation

﻿

On April 24, 2008, the Board of Directors of Evans Bancorp, Inc. (the "Company")
adopted the Evans Excels Plan (the “Plan”).  Members of the Senior Leadership
Team of the Company and its subsidiaries, including the named executive officers
identified in our most recent proxy statement, are eligible to participate in
the Plan in addition to other employees within the company.  The purpose of the
Evans Excels Plan (the “Plan”) is to consistently recognize and reward employees
for superior performance aligned with the Company’s Strategic Plan.

﻿

As designed, the Plan recognizes the achievement of company-wide goals, as well
as the unique contributions of individuals through a single, annual cash payment
made within 75 days of the performance and Plan period end date.   The
performance period and Plan operates on a calendar year basis (January 1st –
December 31st).   The Plan is reviewed annually by the Human Resources and
Compensation Committee (“HRCC”) of the Board of Directors to ensure it remains
relevant and effective while ensuring that incentive compensation policies do
not encourage imprudent risk-taking and are consistent with the safety and
soundness of the organization.  

﻿

Members of the Senior Leadership Team, including named executive officers, who
are employed on or by December 1st of the calendar Plan year are eligible to
participate.  New employees or part-time employees receive pro-rated awards
based upon date of hire if hired on or before December 1st of the calendar Plan
year.  A participant whose work schedule changes during the year may be eligible
for prorated treatment reflecting changes in hours worked or work schedules.  If
a participant changes his/her role or is promoted during the Plan year, he/she
will be eligible for the new role’s target incentive award on a pro-rata basis.

﻿

Employees must maintain acceptable performance levels in order to be eligible
for payment under the Plan.  Employees on a Performance Improvement Plan or who
receive a Final Warning at any time during the year are ineligible for payment
under the Plan.

﻿

Employees must be actively employed at the time payments are made in order to be
eligible for payment, unless they are on short term disability or have retired
or otherwise noted. No additional award will be accrued during the period of
long term disability. In the event of death, the Company will pay to the
participant’s estate the pro-rata portion of the award that had been earned by
the participant.  Individuals who retire during the Plan year will receive a
pro-rata portion of the award based upon the retirement date.

﻿

Each participant has a target incentive opportunity based on competitive market
rates for his/her role.  The target incentive opportunity is realized through
the sum of each individual goal’s target weight.  The target incentive will
reflect a percentage of base salary.   Even though incentive payouts are
determined by individual goal achievement levels, the HRCC has the ability to
raise, lower or eliminate the Plan’s incentive payout.

﻿

The Plan pays individuals only after the Company attains a certain level of
performance as defined by the budget identified as growth in adjusted net
income.  Adjusted net income is equal to net income as reported in the Company’s
annual financial statements, excluding the short-term incentive payment, which
is calculated net of any tax impact associated with the short-term incentive
payment. It is necessary for the Company to attain the “Threshold Level” before
payout under the Plan begins.  If the Company’s threshold level of adjusted net
income is met, then the Plan pays individuals for only those goals that have
achieved at least the threshold level as approved by the HRCC.  A participant
may receive different achievement levels for different goals which are based on
the performance of each goal.

The Plan is authorized by the Board of Directors. The Board of Directors has
designated the President / CEO together with the Chief Administrative Officer
the authority to interpret the Plan and to make or nullify any rules and
procedures, as necessary, for proper administration.

﻿

The Company has developed the Plan based on existing business, market and
economic conditions. If substantial changes occur that affect these conditions,
the Company may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time, at its sole discretion.  The HRCC may, at
its sole discretion, waive, change, or amend the Plan as it deems appropriate.

﻿

Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of the Company. Nothing
contained in the Plan, no action taken pursuant to the provisions hereof, will
create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between the Company or the CEO and the participant or any
other person. Nothing herein will be construed to require the Company or the CEO
to maintain any fund or to segregate any amount for a participant’s benefit.

﻿





--------------------------------------------------------------------------------

 

If there is any ambiguity as to the meaning of any terms or provisions of the
Plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the HRCC will be
final and binding.

﻿

The altering, inflating and/or inappropriate manipulation of performance /
financial results or any other infraction of recognized ethical standards will
subject the employee to disciplinary action up to and including termination of
employment. In addition, any incentive compensation as provided by the Plan to
which the employee would otherwise be entitled will be revoked.

﻿

Participants who have willfully engaged in any activity resulting in a violation
of the Company Code of Conduct, will upon termination of employment, death or
retirement, forfeit any incentive award earned during the award period in which
the termination occurred.

﻿

﻿



--------------------------------------------------------------------------------